Citation Nr: 0514704	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected dermatitis, currently evaluated as 60 percent 
disabling.  

3.  Entitlement to an increased evaluation for service-
connected anxiety disorder, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1999 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (the RO).   

Procedural History

The veteran served on active duty from October 1965 until 
March 1968.    

In March 1968 the veteran filed a claim of entitlement to 
service connection for dermatitis and an anxiety disorder.  
In a July 1968 rating service connection was granted; a 
noncompensable disability rating was assigned for the 
veteran's dermatitis, and a10 percent disability rating was 
assigned for the anxiety disorder.  

In a July 1976 rating decision, the veteran was granted an 
increased rating for anxiety disorder to the currently 
assigned 30 percent.  

In October 1995 the RO received the veteran's claim of 
entitlement to service connection for lumbar strain.  In a 
May 1996 rating decision, service connection was granted; a 
20 percent disability rating was assigned.  In the same 
decision, an increased evaluation of 10 percent was assigned 
for the service-connected dermatitis.  
In February 1999, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected low back strain, dermatitis and anxiety 
disorder.  A May 1999 rating decision granted an increased 
rating of 30 percent for dermatitis. The May 1999 rating 
decision denied the veteran's claims as to his back condition 
and anxiety disorder.  The veteran disagreed with the May 
1999 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2000.

In September 2003 this case was remanded by the Board to the 
RO in order to provide the veteran with a Travel Board 
hearing, which he had requested in August 2003 
correspondence.  

In a November 2003 rating decision, the RO increased the 
disability rating for the veteran's dermatitis from 30 
percent to 60 percent.   Also in November 2003, the veteran 
filed a claim of entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  An April 2004 rating decision denied 
the veteran's claim.  The veteran disagreed with the April 
2004 rating decision and initiated an appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal in September 2004.  

In February 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

For the reasons set out below, the issues of an increased 
rating for service-connected anxiety disorder and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action by him is required.  



Clarification of issues on appeal

In a November 2003 rating decision, the RO adjudicated 
whether or not the veteran was entitled to an effective date 
earlier than October 9, 2002 for a 60 percent disabling 
rating for service-connected dermatitis.  The RO determined 
that an earlier effective date was not warranted.  The RO 
confirmed and continued that decision in an April 2004 rating 
decision which also denied the veteran's claim of entitlement 
to TDIU.  However, in the veteran's July 2004 notice of 
disagreement, he indicated that "the specific issue that I 
disagree with is the denial of individual unemployability."  
A review of the record does not indicate that the veteran has 
indicated his disagreement with the date of the assigned 60 
percent disability rating, only that he continues to seek an 
increased rating for service-connected dermatitis.  
Accordingly, as there has been no notice of disagreement 
concerning the effective date of the veteran's increased 
rating, that issue is not in appellate status.  Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's service connected back disability manifests 
as forward flexion of the lumbar spine limited to 30 degrees, 
muscle spasm and reports of pain.  There is no medical 
evidence of ankylosis.  

2.  The veteran's service connected dermatitis manifests as 
an itching rash which effects 20 to 30 percent of his skin.  
Treatment currently includes twice weekly UVB light 
treatments and use of a topical corticosteroid.  There is no 
medical evidence that the veteran's dermatitis has broader 
systemic manifestations such as fever, weight loss or 
hypoproteinemia.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating have been 
met for the veteran's service-connected lumbar spine 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).  

2.  The criteria for a disability rating in excess of the 
currently assigned 60 percent have not been met for the 
veteran's service-connected dermatitis.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7817 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the June 
2002 SSOC, November 2003 SSOC, September 2004 SSOC and the 
December 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in 
December 2003 which was specifically intended to address the 
requirements of the VCAA.  The December 2003 letter from the 
RO explained in detail the evidence needed to substantiate 
his claim, specifically the letter advised that "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service connected disability has gotten worse."  Thus, 
this letter, along with the June 2002 SSOC November 2003 
SSOC, September 2004 SSOC and the December 2004 SSOC, not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed in his case and what evidence was already of 
record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2003 letter, the veteran was informed that VA "is 
responsible for getting" relevant records held by any 
Federal agency.  The letter specifically advised the veteran 
that this may include medical records from the military, from 
VA hospitals, or records from other Federal agencies.  The 
letter also advised that VA would "make reasonable efforts 
to get...any evidence that you inform of us of, provided you 
provide any necessary release for such information...."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its December 2003 letter that 
he was responsible to provide "any necessary release...and a 
valid current address" with his description of requested 
information.  The veteran was further advised that "You must 
give us enough information about your records so that we can 
request them from the person or agency who has them."  He 
was further advised that it was the veteran's 
"responsibility to make sure that we receive all requested 
information that aren't in the possession of a Federal 
department or agency."

The December 2003 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [December 2003 letter, 
pages 2,3, 4.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2003 letter directed the 
veteran "tell us about any other records that may exist to 
support your claim."  The Board believes that the VCAA 
notice provided by the RO complied with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his attorney of the information, and medical or 
lay evidence, not previously provided to VA that was 
necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the December 2003 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board additionally notes that the 
fact that the veteran's claim was adjudicated by the RO in 
September 2004, prior to the expiration of the one-year 
period following the December 2003 VCAA letter, does not 
render the RO's notice invalid or inadequate.  The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
VA from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  In this 
case, the letter sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim by 
rating decision in May 1999.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication in 1999 pre-dated the enactment of 
the VCAA in November 2000.  VA's General Counsel has held 
that the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  Additionally, and crucially, the veteran's 
claims have been subsequently readjudicated by the RO in 
September 2004 and December 2004, after the veteran had 
received complete VCAA notice.  The veteran has been provided 
notice of such readjudication as well as the opportunity to 
submit additional evidence and argument, in particular at the 
February 2005 hearing.  Thus, any concerns expressed in 
Pelegrini have been rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the two issues discussed immediately 
below has been identified and obtained.  The evidence of 
record includes the veteran's VA outpatient medical records, 
private medical records and Social Security Administration 
(SSA) records.  Additionally, during the course of this 
appeal the veteran has been accorded a series of VA 
Compensation and Pension (C & P) examinations.  Specifically, 
there were examinations of the veteran's spine condition and 
examinations of the veteran's skin condition in April 1999, 
October 2003 and March 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In 
February 2005, the veteran presented sworn testimony before 
the undersigned Veterans Law Judge at a travel board hearing.  
See 38 C.F.R. § 3.103 (2004).  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the service-connected disorder 
below.

Revised rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  Also, during the 
pendency of this appeal the applicable rating criteria for 
diseases of the skin found at 38 C.F.R. § 4.118, were amended 
effective August 30, 2002.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability and skin 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change. See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 2000); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.  

Pertinent law and regulations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.


Analysis

The Board will separately rate the veteran's service-
connected lumbar spine disability under the former and 
current schedular criteria.

The former rating criteria

(i.)  Assignment of diagnostic code

The veteran's service-connected lumbar spine disability was 
rated under the former schedular criteria, effective prior to 
September 26, 2003, as 20 percent disabling under Diagnostic 
Code 5295 [lumbosacral strain].  This diagnostic code most 
appropriately encompasses the veteran's service-connected 
lumbar spine disability, which according to the March 2004 VA 
examination includes limitation of motion, muscle spasm and 
reports of pain.  Diagnostic Code 5295 deals specifically 
with limitation of motion and muscle and joint symptoms and 
is therefore most appropriate in evaluating the veteran's 
disability under the former rating schedule.  

With respect to other diagnostic codes pertaining to the 
lumbar spine, there is no medical evidence of fracture 
residuals cord involvement, and/or ankylosis, so Diagnostic 
Codes 5285, 5286 and 5289 are generally not for application.  

The Board has also considered former Diagnostic Code 5292 
[spine, limitation of motion, lumbar].  However, use of that 
Diagnostic Code would not encompass the veteran's muscle 
symptomatology.  Use of former Diagnostic Code 5295 is more 
congruent with the veteran's symptomatology, which includes 
muscle spasm as well as limitation of motion.    

The medical evidence does not support rating the veteran 
under former Diagnostic Code 5293 [intervertebral disc 
syndrome].  Although a May 1997 MRI showed degenerative disc 
disease in the veteran's lumber spine, there is no evidence 
of intervertebral disc syndrome or herniated nucleus 
pulposus.  Moreover, the medical evidence, including the 
recent March 2004 VA examination, does not demonstrate 
neurological deficits such as radiculopathy, which are a 
significant factor in rating intervertebral disc syndrome.  
Accordingly, rating the veteran under Diagnostic Code 5293 is 
not appropriate under the circumstances here presented.  

Accordingly, the Board will apply Diagnostic Code 5295 in 
rating the veteran's lumbar spine disability.  The veteran 
himself has not suggested any other Diagnostic Code which may 
be more appropriately applied.  

(ii.) The schedular criteria

As discussed above, the veteran's service-connected cervical 
spine disability was rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) [lumbosacral 
strain], which was in effect prior to September 26, 2003.  
That diagnostic code provides for the following levels of 
disability:

40%  Severe; with listing of whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
motion of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing, or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion; 

20%  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral in the standing 
position.  

10%  With characteristic pain on motion

0%  With slight subjective symptoms only.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).


(iii.)  Discussion

The veteran is currently evaluated at the 20 percent level 
under former Diagnostic Code 5295.  For reasons explained 
below, the Board finds that based on the results of the March 
2004 VA examination, a higher, 40 percent, schedular rating 
is warranted.

In order to meet the criteria for a 40 percent disability 
rating there must be severe symptoms, with marked limitation 
of forward bending in a standing position.  
At the veteran's March 2004 VA examination, forward flexion 
of the spine was limited to 30 degrees, that is to say 
forward bending was severely limited.  
See 38 C.F.R. § 4.71a, Plate V (2004) [showing normal forward 
flexion to 
90 degrees].  Moreover, during the examination, the examiner 
observed bilateral muscle spasms in the veteran's lumbar 
spine.  

The Board notes that the veteran had exhibited greater range 
of motion in previous examinations.  The veteran has been 
accorded three VA examinations of his spine during the course 
of this appeal.  The first, in April 1999, documented forward 
flexion limited to 60 degrees.  In the veteran's October 2003 
VA examination, forward flexion was limited to 0-20 degrees 
without pain and 20-40 degrees with pain.  Finally, at the 
most recent March 2004 VA examination, forward flexion had 
decreased to 30 degrees.  Greater weight of probative value 
is placed on the most recent medical evaluation of the 
veteran in March 2004, which shows severe limitation of 
lumbar spine motion.  In addition, a review of all three 
examination reports shows a deterioration in functioning.

The Board notes that the veteran does not meet all the 
criteria for the assignment of the 40 percent disability 
rating.  Specifically, both the March 2004 examiner and 
October 2003 examiner noted negative Goldthwaite's sign and 
there is no reference to listing of the veteran's spine in 
the medical records.  However, when a disability meets some 
but not all of the criteria for a higher disability 
evaluation, the next higher rating will be assigned if the 
criteria of the next higher rating more accurately describes 
the veteran's total disability picture.  See 38 C.F.R. § 4.7 
(2004).  Such is the case here.  Accordingly, based on the 
significant limitation in forward spinal motion as 
demonstrated in the March 2004 VA examination, a 40 percent 
disability rating will be assigned.  

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2004), which in general provide for the 
assignment of additional disability ratings under certain 
circumstances.  See DeLuca, supra.  However, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
additional disability may be assigned.  In the instant case, 
because the veteran is now receiving the maximum 40 percent 
evaluation under the former Diagnostic Code 5295, the 
aforementioned provisions are not for consideration.  

The current rating criteria

(i.)  Assignment of diagnostic code

Given the history of lumbar strain and muscle symptoms, 
Diagnostic Code 5237 [lumbosacral or cervical strain] appears 
to be the most appropriate Diagnostic Code under the current 
version of the rating schedule.  In any event, under the 
current schedular criteria, all disorders of the spine except 
for intervertebral disc syndrome, are rated under the same 
general criteria.  With respect to the rating criteria for 
intervertebral disc syndrome, as discussed above the medical 
evidence of record does not indicate that the veteran has 
been diagnosed with intervertebral disc syndrome.    

In short, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate.  The veteran has not requested that another 
diagnostic code should be used.  Accordingly, in its 
consideration of the current version of the rating schedule, 
the Board will apply the General Rating Formula for Diseases 
and Injuries of the Spine.

(ii.)  The schedular criteria

The current schedule for evaluating disorders of the spine 
[the General Rating Formula for Diseases and Injuries of the 
Spine] provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5243 
(2004)

(iii.)  Discussion

The veteran is currently assigned a 20 percent disability 
rating for his service-connected lumbar spine disability.  
For the reasons explained immediately below, the Board has 
determined that the current medical evidence indicates that 
the veteran now meets the criteria for a 40 percent 
disability rating under the current criteria.  

As of the time of the most current examination in March 2004, 
indicating forward flexion limited to 30 degrees, the veteran 
met the criteria for the assignment of a 40 percent 
disability rating under the current schedule for rating 
spinal disabilities.  

In order to obtain a 50 percent or 100 percent disability 
rating there must be medical evidence of ankylosis.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although as discussed above 
the March 2004 VA examination revealed severely decreased 
range of motion of the low back, the medical evidence of 
record fails to demonstrate the presence of any ankylosis, 
favorable or unfavorable.  Because the veteran is able to 
move his lower back, by definition, it is not immobile. 
Therefore, ankylosis is not shown.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2004), as discussed in greater detail above, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether additional 
disability may be assigned.  In the absence of ankylosis, the 
veteran has been granted the maximum disability rating 
available based on limitation of motion of the lumbar spine 
for the current rating criteria.  Accordingly, the 
aforementioned provisions are not for consideration.  See 
Johnston, supra.	

In sum, the Board has reviewed the evidence and applied it to 
both the current and former versions of the rating schedule.  
For the reasons stated, the Board concludes that although the 
evidence indicates that an increase 40 percent is warranted.  
To that extent, the appeal is allowed.  

2.  Entitlement to an increased evaluation for service-
connected dermatitis, currently evaluated as 60 percent 
disabling.  

Analysis

The former criteria

(i.)  Assignment of diagnostic code

The veteran's most recent VA examination in May 2003 included 
a series of biopsies at the VAMC in Tampa.  Those revealed a 
diagnosis of chronic spongiotic dermatitis consistent with 
atopic dermatitis or nummular eczema.  

Prior to the August 2002 amendment to 38 C.F.R. § 4.118, 
Diagnostic Codes 7807 to 7817, including Dermatitis (7817) 
were evaluated under the criteria for Eczema (Diagnostic Code 
7806).  Dermatitis and eczema are precisely the diagnoses in 
this case.  The veteran has not suggested that the use of 
another diagnostic code would be more appropriate. 


(ii.)  The schedular criteria

Prior to the regulatory amendment effective August 30, 2002, 
Diagnostic Code 7806 [eczema and dermatitis] provided the 
following levels of disability:  

50%  ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  

30%  constant exudation or itching, extensive lesions, or 
marked disfigurement.  

10%  eczema with exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  

0%  slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

(iii.)  Discussion

The veteran's currently assigned 60 percent disability rating 
is not available for dermatitis under the former criteria.  
Therefore, considering the veteran's current disability 
rating under the former criteria would not be advantageous to 
the veteran as the highest schedular rating the veteran could 
receive would be a 50 percent disability rating.  
Accordingly, the Board has considered the former criteria and 
finds that the veteran's dermatitis is best rated under the 
current criteria.  

[The Board again observes that the current schedular criteria 
may not be applied earlier than their effective date, August 
30, 2002.]



The current criteria

(i) Assignment of diagnostic code

The veteran is currently rated under Diagnostic Code 7817 
[exfoliative dermatitis and other skin disease].  This 
appears to be congruent with the long-standing diagnosis of 
dermatitis.   

The Board has also considered whether or not the veteran's 
condition might be rated under Diagnostic Code 7806 
[Dermatitis or eczema].  In order to receive the currently 
assigned 60 percent disability rating under the revised 
diagnostic code there would have to be a showing that 
dermatitis affected over 40 percent of the veteran's body or 
over 40 percent of exposed areas or that the veteran was 
required to take a systemic corticosteroid on a near constant 
basis during the previous 12 month period.  According to the 
veteran's October 2003 VA examination, his condition affected 
only 20 percent of his body and with minimal affects in his 
exposed areas.  Although the veteran had been prescribed a 
systemic corticosteroid, five months prior to the 
examination, the examiner specifically noted that the veteran 
was in the process of discontinuing this medication.  
Accordingly, rating the service-connected disability under 
Diagnostic Code 7806 would not be advantageous to the 
veteran, as he does not meet the criteria for a 60 percent 
disability rating under that code.  

Moreover, the veteran and his representative have not 
suggested that a different code should be used.  Therefore, 
the veteran's atopic dermatitis will continue to be rated 
under Diagnostic Code 7817.   

(ii.)  The schedular criteria

The criteria in effect after August 30, 2002, provides for 
the following levels of disability under Diagnostic Code 7817 
[exfoliative dermatitis]:  

100%  generalized involvement of the skin plus systemic 
manifestations (such as fever, weight loss and 
hypoproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.

60%  generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.

30%  any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

10%  any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of 
less than six weeks during the past 12-month period.  

0%  any involvement of the skin and; no more than topical 
therapy required in the last 12-month period.  

See 38 C.F.R. § 4.118 (2004).  

(iii) Discussion

The veteran's dermatitis is currently evaluated as 60 percent 
disabling.  In order to meet the criteria for a higher (100%) 
rating under this Diagnostic Code, the evidence must show 
generalized involvement of the skin plus systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  

The difference between the currently assigned 60 percent 
disability rating and the higher 100 percent disability 
rating is whether or not the medical evidence indicates 
systemic involvement in the veteran's skin disease.  Under 
the schedular criteria, systemic involvement is indicated by 
findings of weight loss, fever or hypoproteinemia.  A review 
of the veteran's VAMC treatment records, April 1999 VA skin 
examination, October 2003 VA skin examination  and March 2004 
skin examination shows no indication of hypoproteinemia.  
With respect to fever and weight loss, the April 1999 VA skin 
examination makes no reference to such findings or to the 
need for systemic treatment.  Further, at the veteran's 
October 2003 and March 2004 VA examinations he specifically 
denied any systemic symptoms such as fever or weight loss.  
With respect to fever, the Board notes that in a June 2001 
dermatology treatment record the veteran also specifically 
denied fever.  

In connection with the October 2003 VA examination, the 
examiner noted that for a six-month period the veteran had 
been prescribed a corticosteroid and that UVB treatment twice 
a week had been prescribed.  However, treatment with 
corticosteroids and UVB is specifically contemplated as part 
of the criteria for both the currently assigned 60 percent 
rating as well as a higher 100 percent rating.  Such 
treatment, alone, does not meet the criteria for a higher 
rating.  As has been discussed above, systemic manifestation 
of the veteran's skin disability have not been clinically 
identified.  This is a critical distinction, and it prevents 
the assignment of a 100 percent rating.  

Accordingly, because the medical evidence of record does not 
indicate systemic involvement in the veteran's dermatitis, 
the criteria for the 100 percent disability rating has not 
been met or approximated.  

Additional comment

The Board notes that the veteran's representative asserted an 
informal claim for an extraschedular rating of the veteran's 
skin disability during the February 2005 Travel Board 
hearing.  After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not now have jurisdiction 
over the issue of the veteran's claim for an extraschedular 
rating for his skin disability.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, that claim is referred to the RO for appropriate 
action.

The Board further finds that the matter of the veteran's 
entitlement to an extraschedular rating is not "inextricably 
intertwined" with the appealed issue of entitlement to an 
increased rating for his service-connected dermatitis, 
discussed above.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  Claims are 
intertwined only if the RO would have to reexamine the merits 
of any claim which is pending on appeal before the Board 
under the pertinent law and regulations specifically 
applicable thereto.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  Here, the matter of the veteran's entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) is entirely independent of the Board's decision as 
to the increased rating claim. 





ORDER

Entitlement to an increased evaluation of 40 percent for the 
veteran's service-connected lumbar spine disability is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of the current assigned 60 
percent for service-connected dermatitis is denied.  


REMAND

For the reasons set out immediate below, the Board has 
determined that a remand is in order as to the issues of 
increased rating for service-connected anxiety disorder and 
the veteran's claim of entitlement to TDIU.  

3.  Entitlement to an increased evaluation for service-
connected anxiety disorder, currently evaluated as 30 percent 
disabling.  

The most recent VA mental disorders examination occurred in 
March 2004.  In the examination report, the examiner noted 
that he had not had access to the veteran's claims folder.  
Moreover, the examination was focused as to whether or not 
the veteran suffered from posttraumatic stress disorder.  The 
Board notes that the veteran has not been granted service 
connection for PTSD and does not carry a diagnosis of PTSD.  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2004).  
If an evaluation report does not provide sufficient detail of 
the disability, then the examination is deemed inadequate for 
rating purposes and it must be returned for further detail.  
See 38 C.F.R. § 4.2 (2004).  Because the examination afforded 
the veteran was accomplished without reference to the 
veteran's claims file and original history of the veteran's 
anxiety disorder, the Board concludes that further 
development is needed. 

4  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

In March 2004 the veteran was accorded a general medical 
examination designed to determine whether or not the combined 
impact of the veteran's service-connected physical 
disabilities were such to render the veteran unemployable.  
However, the examiner noted that he was not provided with the 
veteran's claims folder and did not review it in reaching his 
opinion regarding the veteran's unemployability.  
Additionally, the examiner's conclusion that the veteran was 
employable subject to limitations related to his service-
connected back condition did not include reasons and bases as 
to the how the examiner reached that conclusion.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

Given the insufficiency of the March 2004 medical opinion and 
the lack of other competent medical evidence on this point, 
the Board believes that further development is required to 
determine whether the veteran is unable to work due to the 
combined effects of his service-connected disabilities.

In addition, the veteran's TDIU claim should be readjudicated 
in light of the Board's grant of a 40 percent disability 
rating for the service-connected lumbar spine disability.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
general medical examination.  The 
veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such receipt 
and review.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  VBA should schedule the veteran for a 
psychiatric examination in order to 
determine the current severity of the 
service-connected anxiety disorder.  To 
the extent practicable, the examiner 
should make a specific determination as 
to which symptoms are attributable to the 
veteran's anxiety disorder and which are 
attributable to his non-service connected 
alcohol abuse.  The veteran's VA claims 
folder should be forwarded to the 
examiner for review in connection with 
the examination, and the examiner should 
acknowledge such receipt and review.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder. 

3.  VBA should then review the evidence 
of record, including any additional 
evidence obtained, and after conducting 
any further evidentiary development which 
it deems necessary readjudicate the 
veteran's claims for increased rating of 
service-connected anxiety disorder and 
entitlement to TDIU.  If the claims 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case (SSOC).  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


